              Case 3:17-cv-06779-RS Document 202 Filed 02/08/19 Page 1 of 5

                                                      	
 1   Joel A. Fleming (SBN 281264)
     Jacob A. Walker (SBN 271217)
 2   BLOCK & LEVITON LLP
     155 Federal Street, Suite 400
 3   Boston, MA 02110
 4   (617) 398-5600 phone
     (617) 507-6020 fax
 5   joel@blockesq.com
     jake@blockesq.com
 6
     Attorneys for Movant Trigon Trading Pty. Ltd.
 7
     [Additional counsel listed on signature block]
 8
 9                           UNITED STATES DISTRICT COURT
10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
      IN RE TEZOS SECURITIES LITIGATION                   Case No. 3:17-cv-06779-RS
12
      This document relates to:                           TRIGON TRADING PARTY LTD’S
13                                                        OPPOSITION TO ARMAN ANVARI,
14    ALL ACTIONS                                         ARTIOM FRUNZE, AND PUMARO
                                                          LLC’S MOTION TO SUBSTITUTE
15                                                        LEAD PLAINTIFF

16                                                        Date:        March 7, 2019
                                                          Time:        1:30 p.m.
17
                                                          Courtroom:   3
18                                                        Judge:       Hon. Richard Seeborg

19
20
21
22
23
24
25
26
27
28
               Case 3:17-cv-06779-RS Document 202 Filed 02/08/19 Page 2 of 5

                                                        	
 1   I.     ARGUMENT
            Lead Plaintiff Arman Anvari (“Anvari”) and additional named plaintiffs Artiom Frunze
 2
     (“Frunze”) and Pumaro LLC (“Pumaro”) seek an order withdrawing Anvari as Lead Plaintiff, and
 3
     substituting Frunze as the new Lead Plaintiff. Docket No. 196 (the “Anvari Motion”).
 4
            The Court should deny the Anvari Motion for all the reasons set forth in Trigon Trading
 5
     Party Ltd’s (“Trigon”) cross-motion to substitute Trigon as Lead Plaintiff, which is incorporated
 6
     by reference (the “Trigon Motion”; Docket No. 198).
 7
            Many of the cases that the Anvari Motion cites actually support Trigon’s motion.
 8
            In In re Initial Pub. Offering Sec. Litig., the Court expressly noted that “[i]f other plaintiffs
 9
     had filed a lawsuit or originally moved to be appointed lead plaintiff—i.e., moved for appointment
10
     as lead plaintiff in response to the initial notice of pendency,” as Trigon did here, “then those
11
     plaintiffs would arguably be entitled to priority over any other potential lead plaintiffs.” 214 F.R.D.
12
     117, 120 n.5 (S.D.N.Y. 2002) (cited in Anvari Motion at 3).
13
            In In re Herley Indus. Inc., the replacement lead plaintiff was similarly situated to Trigon:
14
     it had “the second highest financial loss of any plaintiff” and “was a timely applicant for lead
15
     plaintiff status” during the original sixty-day period. No. CIV.A. 06-2596, 2010 WL 176869, at
16
     *4 (E.D. Pa. Jan. 15, 2010) (cited in Anvari Motion at 3).
17
            Similarly, in In re Rackable Systems, Inc., C-09-0222-CW, Docket No. 53 (N.D. Cal. Mar.
18
     22, 2010) (cited in Anvari Motion at 2), the original lead plaintiff was successful in seeking
19
     substitution because the replacement plaintiff had filed the original complaint. Id., Docket No. 48
20
     at 5 (“In this case there is no need to reopen the PSLRA lead plaintiff selection process
21
     because the court already has before it Gerald Dull -- the one member of the putative plaintiff class
22
     who satisfies the threshold requirement under the express statutory scheme, i.e., the one
23
     that ‘… has either filed the complaint or made a motion’ in response to the initial
24
     notice…”).
25
            Anvari cites only a handful of cases in which a lead plaintiff was permitted to withdraw in
26
     favor of a replacement plaintiff selected by the original lead plaintiff’s lawyer where the
27
28
     	                                                 1	
               Case 3:17-cv-06779-RS Document 202 Filed 02/08/19 Page 3 of 5

                                                       	
 1   replacement plaintiff had not sought appointment within the original sixty-day period. Not a single
 2   one involved the situation presented here where a plaintiff who filed a timely motion within the
 3   original period (i.e., Trigon) was seeking to be appointed:
 4              •   In Portal Software, No. C-03-5138-VRW, Docket No. 100 (N.D. Cal. Mar. 9, 2005)
 5                  (cited in Anvari Motion at 4), the original lead plaintiff was remaining in the case
                    and a new named plaintiff was simply being added. Id. at 2 (“[original lead plaintiff]
 6                  adds [new named plaintiff] to the complaint as a proposed representative (along
                    with [original lead plaintiff] himself)”).
 7
                •   Similarly, in In re NYSE Specialists Sec. Litig., one of the two original lead
 8                  plaintiffs withdrew and the case moved forward with the remaining original lead
 9                  plaintiff as the sole lead plaintiff. 240 F.R.D. 128, 139 (S.D.N.Y. 2007) (cited in
                    Anvari Motion at 3, 4).
10
                •   In Morgan v. AXT, Inc., No. C04-04362 (MJJ), Docket No. 93 (N.D. Cal. Mar. 14,
11                  2007) (cited in Anvari Motion at 2), the other plaintiffs who had filed a timely
                    motion within the original sixty-day period did not seek appointment when the
12                  original lead plaintiff withdrew. Id., Docket No. 89 at 1-2 (“All of the other
                    movants were represented by the law firm Glancy Binkow & Goldberg. …
13
                    Current Lead Counsel consulted with Glancy Binkow & Goldberg and they do
14                  not seek lead plaintiff status for their prior movants. Given Mr. Morgan’s
                    desire to withdraw, and there being no motion from counsel for the only prior
15                  movants for lead plaintiff, Mr. Wei stands ready to pursue this action on behalf of
                    the Class.”).
16
                •   The same thing was true in in Billhofer v. Flamel Technologies, No. 1:07-cv-09920-
17
                    RWS, Docket No. 34 (S.D.N.Y. Apr. 29, 2010) (cited in Anvari Motion at 2) where
18                  “[n]o movants other than [the original lead plaintiff] filed a motion for appointment
                    as Lead Plaintiff” in the original sixty-day period.”
19
                •   Similarly, no other movants who had filed a timely motion within the original sixty-
20                  day period stepped forward in In re Impax Labs., Inc. Sec. Litig., No. C 04-04802
                    JW, 2008 WL 1766943, at *1 (N.D. Cal. Apr. 17, 2008) (cited in Anvari Motion at
21
                    3) or Johnson v. CBD Energy Ltd., No. CV H-15-1668, 2016 WL 3654657, at *7
22                  (S.D. Tex. July 6, 2016) (cited in Anvari Motion at 4 n.2).

23   February 8, 2019                                  Respectfully submitted,

24                                                     BLOCK & LEVITON LLP
25                                                     /s/ Joel Fleming
26                                                     Joel A. Fleming (SBN 281264)
                                                       Jacob A. Walker (SBN 271217)
27                                                     155 Federal Street, Suite 400

28
     	                                                2	
         Case 3:17-cv-06779-RS Document 202 Filed 02/08/19 Page 4 of 5

                                       	
                                       Boston, MA 02110
 1                                     (617) 398-5600 phone
 2                                     (617) 507-6020 fax
                                       joel@blockesq.com
 3                                     jake@blockesq.com

 4                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                       Reed R. Kathrein (139304)
 5
                                       Michael W. Stocker (179083)
 6                                     Danielle Smith (291237)
                                       715 Hearst Avenue, Suite 202
 7                                     Berkeley, CA 94710
                                       Telephone: 510-725-3000
 8                                     510-725-3001 (fax)
                                       reed@hbsslaw.com
 9
                                       mikes@hbsslaw.com
10                                     danielles@hbsslaw.com

11                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                       STEVE W. BERMAN
12                                     1301 Second Avenue, Suite 2000
                                       Seattle, WA 98101
13
                                       Telephone: 206-623-7292
14                                     206-623-0594 (fax)
                                       steve@hbsslaw.com
15
                                       Counsel to Trigon Trading Pty. Ltd.
16
17
18

19
20
21
22
23
24
25
26
27
28
     	                                3	
              Case 3:17-cv-06779-RS Document 202 Filed 02/08/19 Page 5 of 5

                                                       	
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on February 8, 2019, I authorized the electronic filing of the
 3   foregoing with the Clark of the Court using the CM/ECF system. I certify under penalty of
 4   perjury under the laws of the United States of America that the foregoing is true and correct.
 5
                                                           /s/ Joel Fleming
 6                                                         Joel Fleming
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
     	                                                4	
